Citation Nr: 1433197	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for post-traumatic arthritis of the left ankle, including special monthly compensation (SMC) prior to January 10, 2013, for consequent loss of use of the left ankle and foot.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 18 to March 7, 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied a rating higher than 30 percent for his left ankle disability and a TDIU.

In October 2012, the Board remanded these claims for further development and consideration.

In a January 2013 rating decision, on remand, the RO granted a higher 40 percent rating for the Veteran's left ankle disability, but only retroactively effective from March 18, 2009, the date of receipt of his claim for a higher rating for this disability.  The RO also however granted SMC for loss of use of his left ankle and foot, effective as of January 10, 2013, the date of the VA compensation examination that was provided after the Board had remanded the claims.  The RO also granted service connection for associated post-surgical scars of the left ankle and assigned an initial noncompensable (so 0 percent) rating, retroactively effective from the receipt of the claim on March 18, 2009, but a higher 10 percent rating as of December 14, 2011, the date of a prior VA compensation examination.  As well, the RO determined the Veteran was entitled to automobile and adaptive equipment.  He continued to appeal, requesting an even higher rating for his left ankle disability, including SMC prior to January 10, 2013.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).

In May 2013, the Board issued a decision denying the claims, and in response the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a March 2014 Joint Motion for Remand (JMR), the Court vacated, in other words set aside, the Board's decision denying these claims.  The Court remanded these claims to the Board for further proceedings consistent with the JMR.  As the Court-granted JMR indicates, these claims requires still further development before being readjudicated, so the Board in turn is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

In the March 2014 JMR, the parties agreed that, as to the claim for a higher rating for the left ankle disability, including SMC prior to January 10, 2013, the Board's October 2012 remand instructions were not followed.  Specifically, the parties agreed that the January 2013 VA examiner did not consider evidence of valgus deviation and left foot callosities.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.  Therefore, a new examination is warranted.

With regards to the derivative claim for entitlement to a TDIU, the parties agreed that the December 2011 and January 2013 VA compensation examination reports did not include proper rationale for the examiners' conclusions that the Veteran could still perform sedentary work (even if not also work that is physically-demanding).  Therefore, additional medical comment is needed concerning this as well.


Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's left ankle disability, including his associated post-surgical scars.  The examination should include an opinion as to whether this disability precludes him from obtaining or maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.  
To this end, if it is still believed the Veteran is still capable of sedentary work, though not work that instead is physically-demanding, then the examiner needs to also address the arguments the Veteran's attorney made in her most recent submissions in July 2014.  She contends that, even if the ankle can structurally bear the load of sedentary work, the disability nevertheless precludes employment because there additionally has to be consideration of non-physiological aspects beyond the joint impairment, itself, such as owing to the constant pain treated with Vicodin that, in turn, induces drowsiness and feelings of faintness.

The examiner must also specifically comment on whether the Veteran has valgus deviation and left foot callosities.

All necessary tests and studies should be performed and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand and the JMR.


2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his attorney another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



